Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287) and Clark (2012/0211301).
Proline shows;
1. An apparatus for improving electrical resistance in aerial work platforms of hydraulic lifts, the apparatus comprising:

      a fluid tank coupled to the aerial work platform, wherein the fluid tank is disposed on a lower portion of a hydraulic aerial lift (as is typical, see para. (35) of applicant’s disclosure) that is electrically connected to ground;
     wherein the isolation member comprises a manifold constructed of material that is substantially electrically non-conductive (member 6-fiberglass; member 8-foam plastic or any other insulating medium, see page 7) and that has a plurality of through-holes (for hose (7), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the isolation member for controlling operation of the aerial work platform and extend throughout the isolation member,
     wherein the manifold includes a first face and a second face such that the plurality of through-holes extend from the first face to the second face so as to allow the fluid to flow through the plurality of hoses (see Fig. 3);
     wherein the plurality of hoses (7) extend from the first face of the manifold; wherein the plurality of hoses extend from the second face of the manifold; wherein the isolation member substantially isolates the aerial work platform from the fluid tank and all electrically connected sources disposed the material is selected from the group consisting of a plastic, ceramic, and glass material.
        Proline is silent if his isolating material (6-8) conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F, and does not show his isolation member is not attached to a boom of the hydraulic aerial lift;
      Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).
      Clark, in para. (0019) teaches his manifold disposed in his aerial work platform (12).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. 

With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed ANSI standard. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.

3.    The apparatus of claim 1, wherein the manifold has tapped holes (see holes in mounting plates (12) and the isolation member is affixed to the aerial work platform through the tapped holes.
      With respect to the mounting plates (12) being metallic plates, as set forth in claim 4. 
     Proline does not disclose what material is used for his mounting plates, the examiner notes that, in view of MPEP 2144.07, such a selection of material would be an obvious design choice to anyone of ordinary skill in the art. 
2144.07   Art Recognized Suitability for an Intended Purpose [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
         
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 With respect to the use of bolts to couple the mounting plate to the isolation 
Member, the examiner TAKES OFFICIAL NOTICE that the use of bolts is a 

skill in the art before the effective filing date of the claimed invention to used 
conventional bolts to couple the mounting plate to the isolation member, to enable  
a releasable coupling.  
4.    The apparatus of claim 1, further comprising:
a pair of metallic plates (12) coupled to the isolation member, wherein each metallic plate is coupled to the manifold through a plurality of bolts that hold the metallic plate flush against the manifold.
     With respect to one of the mounting plate being larger than the other, as set forth in claim 5, it would have been an obvious matter of design choice at the time the invention was made to have made one of the mounting plate (12) being larger than the other to provide one with a larger attachment surface, since such a modification would have involved a mere change in the size of a component., wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
5.    The apparatus of claim 4, wherein the first metallic plate is i) larger than the second metallic plate, and ii) has screw holes (note attachment holes on 
6.    The apparatus of claim 1, wherein the plurality of through-holes in the manifold is substantially vertical thereby allowing the fluid to flow upwards and downwards through the isolation member (the through-holes having hoses (7) therein receive fluid from the fluid tank at the lower portion of the lift and send fluid to the control at basket at the upper portion of the lift, further when the lift arm is substantially raised the through holes are substantially vertical).
8.    The apparatus of claim 1, further comprising a cover (6) coupled to the isolation member, where the cover is constructed of material that is substantially electrically non-conductive material and configured to provide high electrical resistance for the isolation member, as well as protect the isolation member from external elements and leaking fluid.
      Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287) and Clark (2012/0211301).
Proline shows;
13.    A means for improving electrical resistance in aerial lifts, the means comprising:
       an aerial work platform that is part of a hydraulic lift;

       a means for providing electrical isolation, comprising a manifold (6, 8) constructed of material that is substantially electrically non-conductive and that has a plurality of through-holes (holes for hose (7)), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the means for providing electrical isolation for controlling operation of the aerial work platform and extend throughout the means for providing electrical isolation; 
       a means for storing fluid (tank);
      wherein the means for carrying fluid carries fluid through the means for providing electrical isolation,
     wherein the means for providing electrical isolation (6, 8) substantially isolates the aerial work platform from the means for storing fluid from electrically connected sources disposed at the lower portion of the hydraulic aerial lift that are electrically connected to the ground, and from upper portions of the aerial lift that are electrically connected to the ground,
       wherein the manifold includes a first face and a second face such that the plurality of through-holes extend from the first face to the second face so as to allow the fluid to flow through the plurality of hoses;
      wherein the plurality of hoses extend from the first face of the manifold,
      wherein the plurality of hoses extend from the second face of the manifold, and

      Proline is silent if his isolating material (6-8) conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F, and the means for providing electrical isolation; is disposed within the aerial work platform.
     Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).
      Clark, in para. (0019) teaches his manifold disposed in his aerial work platform (12).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted fiber 
      With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed ANSI standard. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
    With respect to having the means for providing electrical isolation: is disposed within the aerial work platform, rather than the outside, at the time of the .
     Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Proline (AU 462627) in view of Sumitomo (JP H06-287) and Clark (2012/0211301), as applied to claim 1 above, and further in view of Kobel (7,353,817) and Aichi (JP H02-018491).
     Kobel teaches a hydraulic tool/saw (20) attached to a work platform through a fitting.
   Aichi teaches a cover (15) that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the 
9.    The apparatus of claim 1, further comprising:
           a tool attached to the aerial work platform through a fitting, and a cover that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform, and wherein the cover protects the aerial work platform from external elements.
10.    The apparatus of claim 9, wherein the tool (20) is selected from the group consisting of a saw.
Claims 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Means (4,851,703) in view of Proline (AU 462627) and Sumitomo (JP H06-287).
Means shows an apparatus in aerial work platforms of hydraulic lifts, the apparatus comprising:

      a fluid tank (45) coupled to the aerial work platform, wherein the fluid tank is disposed on a lower portion of the hydraulic aerial lift that is electrically connected to ground.
       Means doesn’t teach his manifold is an isolation member and having the plurality of hoses disposed through an isolation member.
      Proline taches an isolation manifold (at 6), with a cover (6), as set forth in claim 8, and comprising a plurality of hoses (7) disposed through an isolation member, wherein the plurality of hoses carry fluid through the isolation member;  wherein the manifold is constructed of material that is substantially electrically non-conductive (member 6-fiberglass; member 8-foam plastic or any other insulating medium, see page 7) and has a plurality of through-holes (for hose (7), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the isolation member for controlling operation of the aerial work platform and extend throughout the isolation member; wherein the isolation member substantially isolates the aerial work platform from the fluid tank and all electrically connected sources disposed at the lower portion of the hydraulic 
         Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Means to comprise an isolation member with the plurality of his hoses disposed in the plurality of through-holes, and mounting brackets, as set forth in claim, as taught by Proline, since it would have provided the predictable results of substantially isolates the aerial work platform from the fluid tank and all electrically connected sources disposed at the lower portion of the hydraulic aerial 
With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed ANSI standard. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
2.    The apparatus of claim 1, wherein the manifold has six surfaces, including the first face and the second face, and the first face is parallel to the second face.
3.    The apparatus of claim 1, wherein the manifold has tapped holes (see holes in mounting plates (12) and the isolation member is affixed to the aerial work platform through the tapped holes.

     Proline does not disclose what material is used for his mounting plates, the examiner notes that, in view of MPEP 2144.07, such a selection of material would be an obvious design choice to anyone of ordinary skill in the art. 
2144.07   Art Recognized Suitability for an Intended Purpose [R-9]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, * > 277 < F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
         
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 With respect to the use of bolts to couple the mounting plate to the isolation 
Member, the examiner TAKES OFFICIAL NOTICE that the use of bolts is a 
conventional coupling hardware,  it would have been obvious to one of ordinary 
skill in the art before the effective filing date of the claimed invention to used 
conventional bolts to couple the mounting plate to the isolation member, to enable  
a releasable coupling.  
4.    The apparatus of claim 1, further comprising:

     With respect to one of the mounting plate being larger than the other, as set forth in claim 5, it would have been an obvious matter of design choice at the time the invention was made to have made one of the mounting plate (12) being larger than the other to provide one with a larger attachment surface, since such a modification would have involved a mere change in the size of a component., wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). 
5.    The apparatus of claim 4, wherein the first metallic plate is i) larger than the second metallic plate, and ii) has screw holes (note attachment holes on mounting plated (12)) for affixing the isolation member to a side of the aerial work platform.
6.    The apparatus of claim 1, wherein the plurality of through-holes in the manifold is substantially vertical thereby allowing the fluid to flow upwards and downwards through the isolation member (see Fig.3).
.
     Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Means (4,851,703) in view of Proline (AU 462627) and Sumitomo (JP H06-287), as applied to claim 1 above, and further in view of Kobel (7,353,817) and Aichi (JP H02-018491).
     Kobel teaches a hydraulic tool/saw (20) attached to a work platform through a fitting.
   Aichi teaches a cover (15) that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to 
9.    The apparatus of claim 1, further comprising:
           a tool attached to the aerial work platform through a fitting, and a cover that is constructed of substantially electrically non-conductive material, wherein the cover is coupled to the aerial work platform and disposed on the platform, and wherein the cover protects the aerial work platform from external elements.
10.    The apparatus of claim 9, wherein the tool (20) is selected from the group consisting of a saw.
   Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Means (4,851,703) in view of Proline (AU 462627) and Sumitomo (JP H06-287) and Clark (2012/0211301).
       Means show an aerial work platform that is part of a hydraulic lift;
       a means for carrying fluid comprising a plurality of hoses (50, 54); a manifold (51), means for storing fluid (45) disposed at the lower portion of the hydraulic aerial lift that are connected to the ground.

       Proline shows;
    A means for improving electrical resistance in aerial lifts, the means comprising:
       a means for providing electrical isolation, comprising a manifold (6, 8) constructed of material that is substantially electrically non-conductive and that has a plurality of through-holes (holes for hose (7)), wherein the plurality of hoses (7) are disposed in the plurality of through-holes and allow the fluid to flow through the means for providing electrical isolation for controlling operation of the aerial work platform and extend throughout the means for providing electrical isolation; 
     wherein the means for providing electrical isolation (6, 8) substantially isolates the aerial work platform from the means for storing fluid from electrically connected sources disposed at the lower portion of the hydraulic aerial lift that are electrically connected to the ground, and from upper portions of the aerial lift that are electrically connected to the ground,
       wherein the manifold includes a first face and a second face such that the plurality of through-holes extend from the first face to the second face so as to allow the fluid to flow through the plurality of hoses;
      wherein the plurality of hoses extend from the first face of the manifold,

    wherein the material is selected from the group consisting of a plastic, ceramic, and glass material.
       Somitomo shows a manifold (4) made of a fiber reinforced plastic material (a material used by applicant for his isolating material).
      Clark, in para. (0019) teaches his manifold disposed in his aerial work platform (12).
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold of Means to comprise an isolation member with the plurality of his hoses disposed in the plurality of through-holes, and mounting brackets, as set forth in claim, as taught by Proline, since it would have provided the predictable results of substantially isolates the aerial work platform from the fluid tank and all electrically connected sources disposed at the lower portion of the hydraulic aerial 
       With respect to the material conducts no more than 400 microamperes at 40 kV AC and no more than 56 microamperes at 56 kV DC, and the plurality of through-holes are configured to allow and withstand fluid to flow through the isolation member at: a) a rate of 6 gpm, b) pressure between 3000 psi and 6000 psi, and c) a temperature between -40 F and 200 F; at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected microamperes, fluid flow rates, pressure and temperature were one of a finite number of available range to meet or exceed ANSI standard. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.

       Claims 1-6, 8-10 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634